205 So. 2d 920 (1968)
Homer WARREN
v.
STATE.
6 Div. 542.
Supreme Court of Alabama.
January 11, 1968.
MacDonald Gallion, Atty. Gen., and David W. Clark, Asst. Atty. Gen., for petitioner.
Richard A. Thompson, Tuscaloosa, opposed.
MERRILL, Justice.
Homer Warren was convicted of second degree murder and appealed. The judgment of conviction was reversed by the Court of Appeals and the State, by its Attorney General applied to the Supreme Court for certiorari to review the judgment and decision in Warren v. State, 44 Ala.App. 221, 205 So. 2d 916.
Writ denied.
SIMPSON, COLEMAN and HARWOOD, JJ., concur.